Citation Nr: 0027326	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  97-17 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  That rating decision granted service 
connection for PTSD and assigned that disability a 50 percent 
evaluation.  That decision also assigned a temporary total 
rating based on hospitalization under the provisions of 38 
C.F.R. § 4.29 for the period from April 17, 1995 until July 
1, 1995, at which time, the previous 50 percent evaluation 
was reassigned.  The veteran appealed as to the 50 percent 
rating assigned by the February 1997 rating decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The veteran's PTSD is evaluated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
code, a 50 percent evaluation may be assigned with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board has reviewed the record of clinical evidence, which 
includes various VA and private medical records reflecting 
frequent hospitalization and group psychiatric treatment in 
the 1990's through July 1998; and VA psychiatric examinations 
in 1994, 1995, and two in 1997.  The evidence also includes 
Social Security Administration records and transcripts from 
hearing testimony.  In light of the reasoning set forth 
below, the Board is of the opinion that a disability 
evaluation of 100 percent is warranted.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A review of the medical 
evidence and the opinions expressed by psychiatric examiners 
adequately support that finding.

The recent VA examinations for PTSD in 1997 included one in 
February 1997.  The report of the February 1997 VA 
examination noted that the veteran reported that he had had a 
lot of flashes, nightmares from Vietnam pertaining to ambush, 
being overrun, and buddies being killed.  He said that during 
a particularly severe flashback he had a heart attack which 
required some hospitalization.  The report noted that the 
veteran had just come back from a PTSD Program in Battle 
Creek.

The February 1997 VA examination report noted that currently 
the veteran lived in a moveable tent in rural Michigan.  He 
said that during a typical day he would "fish, hunt, bow and 
guns...I have five guns...two are in the tent...in the car.  I 
know where to put them."  The veteran said that the local 
people were somewhat frightened of him.  He said that after a 
certain level of discontent with the area he would pull up 
stakes and move his tent somewhere else.  He reported that he 
cooks food in his tent.  He reported that when the police are 
called, they do not come singly, but in groups for their own 
personal safety.  He said that during the past August, ten 
police cars converged upon him.  He was not arrested.  The 
veteran reported that he becomes homicidal, and was once 
charged but found not guilty of attempted murder.  Also he 
said that when he was at Battle Creek some one called him a 
"crazy Vietnam vet" and he cut that person severely.  He said 
that he was "on the run for six months".  When asked if he 
had attempted suicide he answered "not recently".  The 
veteran reported that the content of his nightmares referred 
to specific ambushes; and these were "in living color".  He 
reported that he could not drink because it made him too 
violent.  Currently he was taking fifteen medications, three 
of which were of the psychiatric variety.  He reported having 
problems with noise tolerance, sleep and concentration.

The report noted that objectively the veteran seemed angry.  
He did not act in a menacing way towards the examiner.  The 
veteran was normally oriented, could recall two of three 
words after several minutes, could multiply 6 X 7.  The 
report contains an Axis I diagnosis of  PTSD by 
administrative decision; dysthymia, mild.
The GAF score was 40.
 
During the most recent VA examination for PTSD, in September 
1997, the veteran reported that he had had multiple odd jobs 
since returning from service until approximately 1992, after 
which he had not since worked.  He stated his longest time of 
employment had been three years.  The veteran reported 
complaints of several symptoms related to his PTSD.  He 
reported that he had recurrent nightmares and daytime 
flashbacks of the events in Vietnam.  He had a significant 
relapse in symptoms after visiting the Vietnam Memorial 
during the past May.  He reported that he attempts to avoid 
stimuli associated with the war, had a diminished interest in 
activities, felt estranged from others and had no view of 
himself in the future.  He also reported that he had 
difficulty sleeping at night and that he basically slept on 
and off during the day.  He had no interest in current events 
and did not follow any activities.  He reported that he had a 
diminished ability to concentrate and startled very easily to 
sounds and to a lot of noises.

On mental status examination, the report contains objective 
findings that the veteran's speech was soft and slow.  His 
eye contact was appropriate.  His affect was depressed and 
tearful.  He reported that his mood was depressed.  There 
were no auditory or visual hallucinations outside of his 
flashback experiences.  There was no evidence of formal 
thought disorder.  He reported that he chronically thought of 
suicide and was hopeless.  He denied current suicidal 
thoughts or plans.  He denied current homicidal plans.  He 
was able to remember three out of three objects in five 
minutes.  His concentration was appropriate to questions.  He 
was alert and oriented to time and place.  His insight into 
his illness was fair and his judgment as shown by past events 
and interactions was poor.  The September 1997 VA examination 
report contains a diagnosis of post-traumatic stress 
disorder.  History of alcohol and cocaine abuse.  The GAF 
score was 45, which was noted as pertaining to the veteran's 
diagnosis of PTSD.

In an October 1997 private therapy summary, Herbert 
Silverman, Ph.D., stated that the veteran was working in a 
group on anger management, and that it was difficult for the 
veteran to set long range goals.  The summary contains a 
diagnosis of PTSD, severe, prolonged with chronic depression.  
The GAF score was noted as 34, current; and 31, past year.  
Dr. Silverman opined that the prognosis for the veteran was 
guarded and unclear, and that the repetitive pattern of 
trouble with control and fear and anger was problematic.

The record shows that the veteran has been hospitalized by VA 
on multiple occasions from July 1994 through July 1998, and 
also had been treated in PTSD group treatment during that 
time period.  These records show a diagnosis of PTSD; with 
GAF scores ranging from 65 in July 1994, to a low of 35 most 
recently assigned on entrance when the veteran was 
hospitalized from June to July 1998.  At discharge at that 
time, the GAF score was 40.  

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for the veteran's service-connected PTSD.  In this 
regard, the Board has taken careful note of the recent 
examination reports and other clinical evidence discussed 
above.  These reports show that the veteran was withdrawn to 
the point of living alone in a tent in the woods of Northern 
Michigan for five years prior to  October 1997.  He has had 
both suicidal and homicidal ideation, with problems with 
anger control with increased nightmares and flashbacks, as 
shown by the veteran's reports during his most recent 
hospitalization from June to July 1998, when his initial GAF 
score was 35 on admission.  The record shows that his ability 
to have relationships with people and to obtain or retain 
employment has suffered severe impairment.

The veteran's PTSD has been found to be manifested by 
numerous symptoms including nightmares, flashbacks, intrusive 
memories of Vietnam, concentration and violent behavior 
problems, and avoidance behavior.  He has feelings of 
foreshortened future, hopelessness, suicidal and homicidal 
thoughts, estrangement, startle response, fear and anger.  

These PTSD symptoms described more fully above have resulted 
in distress and impairment in social, occupational, and other 
important areas of life functioning.  The most recently 
assigned GAF scores for the veteran's psychiatric PTSD 
disability were GAF scores of 35 and 40, which were assigned 
during the veteran's VA psychiatric hospitalization from June 
to July 1998.  He was also assigned a lower GAF score of 34 
by Dr. Silverman in a private therapy summary of October 
1997.  The GAF scores for the veteran's PTSD of 34, 37 and 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work, family 
relations, judgment, thinking or mood.

As indicated above, these symptoms have been shown to result 
in severe impairment in social relationships and in his 
ability to obtain and retain employment.  It is apparent from 
the record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his PTSD 
symptoms.  Thus on review of the entire record, the Board 
finds that the veteran's symptomatology is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.  Therefore, after reviewing the total 
clinical record and resolving any remaining reasonable doubt 
in the appellant's favor, a 100 percent evaluation is 
assigned.










ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals


 

